Citation Nr: 1740378	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO. 06-08 196	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to pes planus and bilateral plantar fasciitis; degenerative disc disease; and/or chondromalacia of the left knee.

2. Entitlement to a rating in excess of 70 percent for bipolar disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, with additional service in the U.S. Air Force Reserves.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Most recently in April 2017, the Board remanded the Veteran's claims in order to provide the Veteran with a hearing. In June 2017, the Veteran testified before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the case file.

The issue of entitlement to service connection for a lung disability has been raised by the record in a February 2011 letter from the Veteran's representative. That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The issue of entitlement to a rating in excess of 70 percent for bipolar disorder is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A neck disability was not manifested in service or within the Veteran's first post-service year; the Veteran's neck disability has not been shown to be the result of or aggravated by service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for a neck disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in May 2011. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claim decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303 (b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserts that his neck disability onset during service and, alternatively, that it was caused by or aggravated his other service connected disabilities.

A review of the Veteran's service treatment records shows that the Veteran did not complain of nor was he treated for any neck condition. A February 1974 service treatment record shows that the Veteran underwent a complete spine radiographic examination which showed no conditions affecting the cervical spine. Additionally, his separation examination in May 1977 showed a clinically normal spine.

An October 1984 reserve service treatment record shows that the Veteran was diagnosed with a cervical spine sprain. A July 1986 reserve service examination report showed that the Veteran was clinically assessed with a normal spine. An October 1986 VA treatment record shows that the Veteran was assessed with lower back pain only. An August 1994 VA treatment record shows that the Veteran reported that another soldier came into his backyard and threw him on the ground where he fell on his shoulder and neck. The Veteran was assessed with acute cervical spondylitis with neuropathy. X-rays noted that the Veteran was diagnosed with degenerative joint disease of the neck. May 1995 VA treatment records show that the Veteran underwent a C5-C6 anterior cervical discectomy and fusion; he continued to complain of neck pain following surgery and began physical therapy in May 2002.

A March 2012 VA examination report shows that the Veteran was diagnosed with cervicalgia and degeneration of cervical intervertebral disc. After a physical examination and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's neck disability was caused by service. The examiner noted that the Veteran had one passing complaint of neck pain during active service and that a one-time complaint of neck pain did not show that the Veteran had an ongoing neck condition. The examiner reported that there was no evidence of an event or injury which could have caused the diagnoses of arthritis and disc degeneration of the neck. The examiner noted that the wearing of protective equipment would not be an adequate trauma to cause any of the Veteran's neck conditions.

An April 2015 VA examination report shows that the examiner provided an opinion that it was less likely than not that Veteran's neck condition was caused or aggravated by service connected disabilities. The examiner reported that a review of the medical literature did not provide any causative link between the Veteran's neck disabilities and his service connected disabilities. The examiner also noted that there was no correlation according to medical literature between the altered foot mechanics claimed by the Veteran and his neck conditions. The examiner also remarked that it was less likely than not that the Veteran's neck condition was aggravated by his service connected disabilities. Again, the examiner noted that a review of the medical literature showed no causative link to support aggravation of the neck conditions caused by his other service connected disabilities. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a neck disability on both a direct and secondary basis. 

The Board notes that the Veteran's first complaints of a neck disability after service occurred more than one year after separation form service, and he was not diagnosed with arthritis of the neck until many years after service. Thus, there is no basis to establish service connection under the theories of direct service connection, continuity of symptomatology, or the one-year presumption. 38 C.F.R. §§ 3.303(a), 3.303(b), 3.303(d), and 3.309(a). While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). Here, as noted above, the Veteran's first treatment for his current neck condition occurred in 1994, more than 17 years after his separation from service. 

What remains for consideration is whether, in the absence of symptoms or diagnosis in service or continuity of symptoms after service, the Veteran's claimed neck disability may nonetheless otherwise be related to his service. However, there is no medical evidence linking the neck disability to the Veteran's military service, and he has not submitted any medical opinion that relates the disability to service or to any events therein. Hickson v. West, 12 Vet. App. 247 (1999). Indeed, there is no in-service injury, disease, or event to which any current neck disability has been etiologically related by medical opinion. Significantly, the medical opinions of record have considered the Veteran's contentions, including his reports and treatment for neck pain during service and since separation from service, and have provided detailed and thorough rationales and definitive opinions for finding that the Veteran's diagnosed neck disability is not related to service or caused or aggravated by any service connected disability. In support of the opinions, VA examiners clearly relied on the Veteran's reported history, service treatment records, post service medical records, and a review of medical literature. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinions that support the claims for service connection. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, a determination of whether an orthopedic disability of the neck is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claim.

With regards to the Veteran's assertion that his neck disability was caused or aggravated by his other service connected disabilities, the Board finds that the April 2015 VA examination report is both probative and persuasive that the Veteran's claimed neck disability was not caused or aggravated by any of his service-connected disabilities. In rendering the opinion, the VA examiner specifically referenced the current state of medical knowledge, as reflected in current medical literature, and opined that the Veteran's conditions were not due to or aggravated by his service connected disabilities but instead are due to the aging process, being overweight, and being involved in repetitive movement. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability, including as secondary to service-connected disabilities, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a neck disability, to include as secondary to pes planus and bilateral plantar fasciitis; degenerative disc disease; and/or chondromalacia of the left knee, is denied.


REMAND

The Veteran asserts that his service-connected bipolar disorder warrants a higher rating. The Veteran last underwent a VA examination for this disability in May 2014. During the Veteran's June 2017 Board hearing, he testified that his bipolar disorder was causing him to become more antisocial and having more mood swings. As it has been more than three years since the Veteran has been provided with VA examination concerning his claim and there is an assertion of worsening symptomatology for his bipolar disorder, for which he is seeking an increased rating, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected bipolar disorder. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the current severity of his bipolar disorder. The examiner must review the claims file and must note that review in the examination report. All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. The examiner should make specific findings as to the presence, extent, and frequency of all symptoms of the bipolar disorder. The examiner should provide an assessment of the severity of the bipolar disorder, specifically commenting upon the impact of the disability on his social and occupational functioning.

2. Then, readjudicate the claim remaining on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


